Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 11, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  158852                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DETROIT ALLIANCE AGAINST THE RAIN                                                                    Richard H. Bernstein
  TAX, DETROIT IRON & METAL COMPANY,                                                                   Elizabeth T. Clement
  AMERICAN IRON & METAL COMPANY,                                                                       Megan K. Cavanagh,
  McNICHOLS SCRAP IRON & METAL                                                                                          Justices
  COMPANY, MONIER KHALIL LIVING TRUST,
  and BAGLEY PROPERTIES, LLC,
            Plaintiffs-Appellants,
                                                                    SC: 158852
  v                                                                 COA: 339176
  CITY OF DETROIT, DETROIT WATER AND
  SEWERAGE DEPARTMENT and DETROIT
  BOARD OF WATER COMMISSIONERS,
            Defendants-Appellees.

  _________________________________________/

         On October 7, 2020, the Court heard oral argument on the application for leave to
  appeal the November 6, 2018 judgment of the Court of Appeals. On order of the Court,
  the application is again considered. MCR 7.305(H)(1). In lieu of granting leave to
  appeal, we VACATE the judgment of the Court of Appeals and REMAND this case to
  that court, which shall hold this case in abeyance pending its decision in Binns v City of
  Detroit (Court of Appeals Docket No. 337609). After Binns is decided, the Court of
  Appeals shall reconsider this case in light of Binns.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 11, 2020
           t1208
                                                                               Clerk